     Case:18-05788-ESL13 Doc#:48 Filed:11/04/20 Entered:11/04/20 11:16:09      Desc: Main
                                Document Page 1 of 1


 1                         IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                   CASE NO. 18-05788 ESL
 4     ALBERT VARGAS MOLINA                     Chapter 13

 5

 6
       xx-xx-4555
 7
                        Debtor                      FILED & ENTERED ON NOV/04/2020
 8

 9
                                       ORDER AND NOTICE
10
            A hearing is hereby scheduled for March 24, 2021, at 3:00 PM, via Skype
11
      for Business.    All parties that wish to appear at the Skype for Business hearing
12
      must familiarize themselves and follow the Procedures for Remote Appearances,
13
      found on the homepage of our Website at https:\\prb.uscourts.gov; to consider
14
      the following:
15
         1. Debtor’s motion for post-confirmation of chapter 13 plan dated 9/22/2020
16
      (docket #36); Trustee’s unfavorable recommendation (docket #45); Debtor’s reply
17
      to Trustee’s objection to plan (docket #47);
18
         2. Debtor’s motion requesting entry of order for exemption to pay general
19
      unsecured pool of B22C means test due to special circumstances (docket #43);
20
      Trustee’s position (docket #46).
21
            The Clerk shall give notice to all parties in interest.
22
            IT IS SO ORDERED.
23
            In San Juan, Puerto Rico, this 4 day of November, 2020.
24

25

26

27

28

29
